Citation Nr: 1129776	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO. 11-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1942 until December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO, via videoconference, in May 2011.

The record also indicates that the Veteran requested a hearing before RO personnel in addition to a Board hearing, in a statement dated March 7, 2011. However, in a statement dated March, 8, 2011, the Veteran withdrew his hearing with the RO. As such, the record does not indicate that the Veteran continues to desire a RO hearing.

The issue of service connection for malaria has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed Parkinson's disease due to his exposure to hazardous materials in service, including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations, as indicated in an August 2010 statement. The May 2011 Board hearing transcript reflects that the Veteran reported he was exposed to those materials as part of his duty, which included using carbon tetracholoride to clean radio parts.

The Veteran's Separation Qualification Record indicates that he served as a radio mechanic and performed necessary maintenance and repair of army radio equipment, which included keeping the equipment clean. 

The record also indicates that the Veteran has a current diagnosis of Parkinson's disease, as indicated by a March 18, 2009 VA medical record, which noted that he was first diagnosed with it in May 2006. In his May 2011 hearing testimony, the Veteran and his family also reported that the Veteran has had tremors, prior to his discharge that were reportedly due to fever, as well as tremors since the 1950s that they attributed to Parkinson's disease. The Veteran has also submitted medical treatise information from the internet that generally attributed industrial cleaners to an increased risk of Parkinson's disease.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). As such, he is able to testify as to the claimed symptoms of Parkinson's since service or from shortly after his discharge from service.

There is currently no medical evidence clearly addressing whether the Veteran's currently diagnosed Parkinson's disease developed due to service. The Board finds that a VA examination is warranted to determine whether the Veteran's Parkinson's disease is etiologically related to his service. 

The Board also notes that in his November 2010 Notice of Disagreement, the Veteran reported that he attempted to receive treatment from the VA medical center (VAMC) in the 1950s. In the May 2011 Board hearing, the Veteran also reported that he was first diagnosed with Parkinson's disease by VA in 1984 or 1985. The Board notes that records from the 1950s or the mid-1980s have not been associated with the claims file. Additionally, the last VA medical records associated with the claims file were from August 2010. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

The Board also notes that the record indicates that VA no longer has the Veteran's service treatment records. When, through no fault of the veteran, records under the control of the Government are unavailable, VA's duty then requires that VA advise the veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005). The RO/AMC should also advise the Veteran of the opportunity to support his claim with alternate forms of evidence. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC shall advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements. 

2. The RO/AMC shall request that the Veteran verify whether he received any treatment from VA prior to 2005, including in the 1950s and the mid-1980s, and if so, where and when he received such treatment. 

The RO/AMC shall then attempt to obtain any VA medical records not already associated with the claims file, including the possible records from the 1950s, the mid-1980s if identified, and from August 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's Parkinson's disease, or Parkinson's disease related disorder such as Parkinsonism, found to be present. 

The claims folder shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any the Veteran's Parkinson's disease, or Parkinson's disease related disorder such as Parkinsonism, found to be present had its onset in, was aggravated by, or is otherwise related to service, including the Veteran's in-service exposure to cleaning agents and other chemicals.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

